          Case 2:14-cv-00051-SMM Document 52 Filed 10/03/19 Page 1 of 4



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9    Sarosha Hogan,                                     No. CV-14-00051-PHX-SMM
10                    Plaintiff,                         ORDER
11    v.
12    American Multi-Cinema Incorporated,
13                    Defendant.
14
15            Pending before the Court is the parties’ global Joint Motion for Settlement Approval
16   and Dismissal of Action with Prejudice. (Doc. 51.) Because this matter involves Fair Labor

17   Standards Act (“FLSA”) claims asserted against Defendant, the parties were ordered to
18   submit the settlement agreement to the Court for approval and to ensure its enforceability.

19   (Doc. 46.) After review and consideration, the Court will grant the parties’ joint motion

20   and approve the proposed settlement agreement.1
21   I.       BACKGROUND
22            On January 10, 2014, Plaintiff Sarosha Hogan filed a complaint against her former

23   employer, Defendant American Multi-Cinema Incorporated, for alleged minimum-wage

24   violations under the FLSA. (Doc. 1.) On October 28, 2014, the Court granted Plaintiff’s

25   motion to consolidate Plaintiff’s case with six similar cases.2 (Doc. 20.) Plaintiff contends

26            1
               Unless otherwise indicated, the Court, rather than cite to each party’s separate
     filings on an issue or argument, will refer to the parties and cite to the documents in the
27   lowest numbered case, which is Hogan v. American Multi-Cinema Incorporated, No. CV
     14-00051-PHX-SMM.
28           2
               In a December 19, 2014 order, Plaintiff Leamon (CV 14-475-PHX-SMM)
     submitted to the Court a notice of voluntary dismissal, leaving Plaintiff’s case consolidated
      Case 2:14-cv-00051-SMM Document 52 Filed 10/03/19 Page 2 of 4



 1   that Defendant failed to pay her the federal minimum wage for her work as a bartender
 2   because, as a tipped employee, she was required to perform non-tipped related duties in
 3   excess of 20% of her work. (Doc. 1 at 3-4.)
 4          In an August 5, 2015 Order, the Court granted Defendant’s motion for judgement
 5   on the pleadings. (Doc. 30.) On August 17, 2015, Plaintiff appealed to the United States
 6   Court of Appeals for the Ninth Circuit. (Doc. 32.) The Court’s decision was reversed and
 7   remanded. (Doc. 37.)
 8          The Court then set this matter for a Rule 16 Preliminary Pretrial Conference. (Doc.
 9   38.) In lieu of the Rule 16 Preliminary Pretrial Conference, the parties agreed to attend a
10   Settlement Conference before Magistrate Judge John Z. Boyle. (Doc. 42.) On August 5,
11   2019, the parties notified the Court that they reached an agreement to settle this matter.
12   (Doc. 45.) The parties now seek approval of their settlement agreement. (Doc. 51.)
13   II.    DISCUSSION
14          Under the reasoning set forth in Lynn’s Food Stores, Inc. v. United States, 679 F.
15   2d 1350, 1352-53 (11th Cir. 1982), there are only two ways in which back-wage claims
16   under the FLSA can be settled or compromised by employees.3 One, pursuant to 29 U.S.C.
17   § 216(c), the Secretary of Labor is authorized to supervise payment to employees of unpaid
18   wages owing to them. Id. at 1353. The second way is provided in the context of litigation
19   brought directly by employees against their employer pursuant to § 216(b) to recover back
20   wages. Id. When an employee brings a private action for back wages and presents to the
21   district court a proposed settlement, the district court “may enter a stipulated judgment after
22   scrutinizing the settlement for fairness.” Id.
23          Outside of the FLSA context, the Court normally does not rule on a private
24   settlement agreement negotiated between the parties. However, because this is a FLSA
25   action against Defendant, the parties must seek approval of their settlement agreement to
26
     with five similar cases. (Doc. 24.)
27          3
              While the Ninth Circuit has not specifically addressed the issue, district courts in
     the Ninth Circuit have followed the reasoning set forth in Lynn’s Food Stores. See, e.g.,
28   Hand v. Dionex Corp., No. CV 06-1318-PHX-JAT, 2007 WL 3383601, at *1 (D. Ariz.
     Nov. 13, 2007).

                                                  -2-
      Case 2:14-cv-00051-SMM Document 52 Filed 10/03/19 Page 3 of 4



 1   ensure its enforceability. The Court may approve the settlement if it is a fair and reasonable
 2   compromise of the issues. See Lynn’s Food Stores, 679 F.2d at 1354.
 3          The Court has reviewed the proposed settlement agreement. (Doc. 51.) According
 4   to the proposed settlement agreement, Defendant will pay each Plaintiff $700.00, split
 5   equally between W-2 wages (for back wages) and 1099 income (for liquated damages).
 6   (Id. at 3.) Defendant will also pay Plaintiff’s counsel $13,050.00 in attorney’s fees and
 7   court costs. (Id.)
 8          The Court finds that the proposed settlement agreement is a fair and reasonable
 9   resolution of the issues. First, the Court finds the agreement reasonable because, absent the
10   proposed settlement agreement, the amount of damages owed to Plaintiff would be
11   significantly disputed throughout litigation. Moreover, due to the recent changes in the
12   Department of Labor’s interpretative guidance, the Court further finds the proposed
13   settlement agreement reasonable because the uncertainty of the state of the law could
14   expose the parties to additional adverse rulings. Last, the proposed settlement agreement
15   provides reasonable payments to Plaintiff’s counsel for attorney’s fees and court costs. The
16   payment of $13,050.00 to Plaintiff’s counsel will consist of $7,362.96 in court costs and
17   $5,687.04 in attorney’s fees. Therefore, the Court will approve the proposed settlement
18   agreement entered into between the parties.
19   III.   CONCLUSION
20          Accordingly,
21          IT IS HEREBY ORDERED granting the parties’ Joint Motion for Settlement
22   Approval and Dismissal of Action with Prejudice and approving the parties’ settlement
23   agreement. (Doc. 51.)
24          IT IS FURTHER ORDERED in CV 14-00051, directing the Clerk of the Court to
25   terminate this matter in its entirety.
26          IT IS FURTHER ORDERED in CV 14-766, directing the Clerk of the Court to
27   terminate this matter in its entirety.
28          IT IS FURTHER ORDERED in CV 14-768, directing the Clerk of the Court to


                                                 -3-
      Case 2:14-cv-00051-SMM Document 52 Filed 10/03/19 Page 4 of 4



 1   terminate this matter in its entirety.
 2          IT IS FURTHER ORDERED in CV 14-769, directing the Clerk of the Court to
 3   terminate this matter in its entirety.
 4          IT IS FURTHER ORDERED in CV 14-1243, directing the Clerk of the Court to
 5   terminate this matter in its entirety.
 6          IT IS FURTHER ORDERED in CV 14-1244, directing the Clerk of the Court to
 7   terminate this matter in its entirety.
 8          Dated this 2nd day of October, 2019.
 9
10
11                                                  Honorable Stephen M. McNamee
12                                                  Senior United States District Judge

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -4-
